      Case 1:21-cv-00114-LAG-TQL Document 14 Filed 08/05/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              ALBANY DIVISION

DOYLE ANTHONY NORWOOD,               :
                                     :
        Plaintiff,                   :
                                     :
v.                                   : CASE NO.: 1:21-CV-114 (LAG) (TQL)
                                     :
WARDEN ALLEN DILLS,                  :
et al.,                              :
                                     :
         Defendants.                 :
 ____________________________________:
                                          ORDER
       Before the Court is the Magistrate Judge’s Order and Recommendation (O&R)
dated July 8, 2021 (Doc. 10), in which the Magistrate Judge recommends overruling pro
se Plaintiff Doyle Anthony Norwood’s objection to the referral of this case, dismissing
without prejudice Plaintiff’s Complaint, denying Plaintiff’s request for a continuance, and
denying as moot Plaintiff’s demand for a jury trial. (Doc. 10 at 1–2). For the reasons stated
below, the O&R is ADOPTED.
                                       DISCUSSION
       On June 14, 2021, Plaintiff filed a Complaint pursuant to 42 U.S.C. § 1983 against
Defendants Warden Allen Dills, D. Brown, and Captain Roberts. (Doc. 1). That same day,
Plaintiff filed a Motion for Leave to Proceed in forma pauperis (IFP). (Doc. 2). At all times
relevant to the Complaint, Plaintiff was a detainee at Lee State Prison. (See Doc. 1). On
July 2, 2021, Plaintiff filed a Motion for Jury Trial and Objection, in which Plaintiff moves
to bring this case directly before the district judge. (Doc. 6 at 1). That same day, Plaintiff
filed a Motion for Continuance. (Doc. 8 at 2). On July 8, 2021, the Magistrate Judge issued
the present O&R in which he recommends overruling Plaintiff’s objection to the referral
of this case, dismissing without prejudice Plaintiff’s Complaint, denying Plaintiff’s request
for a continuance, and denying as moot Plaintiff’s demand for a jury trial. (Doc. 10 at 1–
      Case 1:21-cv-00114-LAG-TQL Document 14 Filed 08/05/21 Page 2 of 2




2). On July 21, 2021, Plaintiff filed a Motion for Extension of Time, in which he sought a
six-month extension to raise money for an attorney. (Doc. 12 at 1). On July 28, 2021, the
Magistrate Judge found no basis for Plaintiff’s extension and denied the motion. (Doc. 13
at 6). Plaintiff did not otherwise object to the O&R within the fourteen-day period provided
by 28 U.S.C. § 636(b)(1). (See Docket). Absent Plaintiff’s objection, the Court reviews the
Magistrate Judge’s O&R for clear error. Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th
Cir. 2006).
                                     CONCLUSION
       In light of the foregoing, and upon full review and consideration of the record, the
Court finds that the O&R (Doc. 10) should be, and hereby is, ACCEPTED, ADOPTED,
and made the Order of this Court for reason of the findings made and reasons stated therein.
Accordingly, Plaintiff’s Complaint is DISMISSED without prejudice, Plaintiff’s
objection to the referral of this case is OVERRULED, Plaintiff’s request for a continuance
is DENIED, and Plaintiff’s demand for a jury trial is DENIED as moot.

        SO ORDERED, this 5th day of August, 2021.



                                         /s/ Leslie A. Gardner
                                         LESLIE A. GARDNER, JUDGE
                                         UNITED STATES DISTRICT COURT




                                             2
